Exhibit 10.1

SECOND AMENDMENT TO LEASE AGREEMENT

THIS SECOND AMENDMENT TO LEASE AGREEMENT (“Second Amendment”) is hereby made and
entered into by and between KDC-CAROLINA INVESTMENTS 3, LP, a Delaware limited
partnership (“Landlord”), and 3D SYSTEMS CORPORATION, a Delaware corporation
(“Tenant”), effective as of the 6th day of October, 2006.

R E C I T A L S:

WHEREAS, Landlord and Tenant have heretofore entered into that certain Lease
Agreement dated as of February 8, 2006 (the “Lease Agreement”); and

WHEREAS, Landlord and Tenant amended the Lease Agreement pursuant to the terms
and conditions of that certain First Amendment to Lease Agreement dated as of
August 8, 2006 but effective as of June 15, 2006 (the “First Amendment”);

WHEREAS, Exhibit F to the Lease Agreement provides, among other things, that in
the event that certain Scope Changes (as defined in Exhibit F to the Lease
Agreement) occur, either (a) Base Rent (as defined in the Lease Agreement) will
be adjusted as provided for in Exhibit F, or (b) Tenant shall have the right to
fund all or such portion of such excess costs in which case Base Rent will not
be adjusted as a result of such Tenant expenditures; and

WHEREAS, certain Scope Changes have occurred in addition to those contemplated
by the First Amendment (such additional scope changes being herein referred to
as the “Second Amendment Scope Changes”) as hereinafter set forth, and Landlord
and Tenant desire to provide for the funding of the Second Amendment Scope
Changes.

A G R E E M E N T:

NOW, THEREFORE, for and in consideration of the premises and Ten Dollars and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby agree as follows:


1.             DEFINED TERMS. ALL CAPITALIZED BUT UNDEFINED TERMS USED IN THIS
AMENDMENT SHALL HAVE THE MEANING GIVEN SUCH TERMS IN THE LEASE AGREEMENT.


2.             NATURE OF SCOPE CHANGES. THE SECOND AMENDMENT SCOPE CHANGES ARE
AS FOLLOWS:

a.             Second Amendment Additions to Tenant Finish. As a result of the
development of the Final Tenant Improvement Plans and Specifications provided
for by Section 2(d) of the Lease Agreement, and based upon the Merriman Schmitt
drawings noted in Exhibit A (attached hereto) and the September 1, 2006 Choate
estimate, the final estimated amount of the Tenant Improvement Costs submitted
by Choate is $6,048,543, which is $1,192,825 in excess of the $4,855,718 Tenant
Allowances provided therefor in the First Amendment; provided, however, that the
following amounts have not been approved by Tenant and are still in dispute
between Tenant and Landlord (collectively, the “Disputed Second Amendment
Amounts”):


--------------------------------------------------------------------------------




 

Choate GC’s

 

$

83,855

 

Re-mob HVAC

 

$

21,716

 

HVAC Redesign

 

$

27,206

 

Re-mob Drywall

 

$

27,486

 

Electrical Design Engineering

 

$

20,000

 

Credit back plywood

 

$

2,379

 

Credit for electric strikes

 

$

6,400

 

Omit gas grill

 

$

11,336

 

Omit site/web cam

 

$

1,644

 

 

 

 

 

Subtotal

 

$

202,022

 

 

Thus, the final estimated amount of the Tenant Improvement Costs not in dispute
by the parties is $5,893,727 ($6,048,543 - $202,022 = $5,846,521), and which
results in an increase of $909,803 above the $4,855,718 Tenant Allowances
provided therefor in the First Amendment (the amount of such increase being
herein referred to as the “Second Amendment Additions to Tenant Finish”).


3.             FUNDING OF SECOND AMENDMENT SCOPE CHANGES. TENANT AGREES TO PAY
FOR THE SECOND AMENDMENT ADDITIONS TO TENANT FINISH AS DEFINED IN PARAGRAPH 2
ABOVE AS FOLLOWS: LANDLORD IS IN THE PROCESS OF CONSTRUCTING THE PORTIONS OF THE
TENANT IMPROVEMENTS THAT INCLUDE THE SECOND AMENDMENT ADDITIONS TO TENANT
FINISH. TENANT WILL PAY LANDLORD FOR THE AMOUNT OF THE SECOND AMENDMENT
ADDITIONS TO TENANT FINISH ON A MONTHLY BASIS AS LANDLORD INCURS SUCH COSTS.
LANDLORD WILL SUBMIT TO TENANT WITHIN FIFTEEN DAYS AFTER THE LAST DAY OF EACH
CALENDAR MONTH A CERTIFICATE FOR PAYMENT INDICATING THE AMOUNT OF THE EXPENSE
THAT THE LANDLORD HAS INCURRED DURING SUCH MONTH FOR SECOND AMENDMENT ADDITIONS
TO TENANT FINISH, AND TENANT SHALL PAY LANDLORD FOR SUCH AMOUNTS AS SHALL HAVE
BEEN INCURRED IN ACCORDANCE WITH THE FINAL TENANT IMPROVEMENT PLANS AND
SPECIFICATIONS ON OR BEFORE TEN (10) BUSINESS DAYS AFTER TENANT’S RECEIPT OF
SUCH CERTIFICATE FOR PAYMENT; PROVIDED THAT, UNLESS OTHERWISE AGREED BY THE
TENANT, THE AGGREGATE AMOUNT OF THE ACTUAL INCREASES TO TENANT IMPROVEMENTS
EXPENSES BILLED TO THE TENANT PURSUANT TO THE FIRST AMENDMENT AND THIS SECOND
AMENDMENT (NOT INCLUDING THE DISPUTED SECOND AMENDMENT AMOUNTS, WHICH REMAIN IN
DISPUTE BETWEEN THE PARTIES) SHALL NOT EXCEED $3,007,521. TO THE EXTENT THAT
TENANT AND LANDLORD AGREE IN WRITING TO CHANGES TO THE MERRIMAN SCHMITT DRAWINGS
(SEE EXHIBIT A ATTACHED HERETO) AND THE COST OF SUCH CHANGES, AND IT CAUSES
INCREASES ABOVE THE FOREGOING AGGREGATE $3,007,521 ADDITIONS TO TENANT FINISH
PURSUANT TO THE FIRST AMENDMENT AND THIS SECOND AMENDMENT, TENANT WILL BE
RESPONSIBLE FOR SUCH INCREASE; AND THE PARTIES AGREE THAT THE DISPUTED SECOND
AMENDMENT AMOUNTS REMAIN IN DISPUTE AND THAT THE ULTIMATE RESOLUTION OF SUCH
ITEMS UNDER THE TERMS OF THE LEASE MAY ALSO AFFECT THE FINAL AMOUNT OF THE
TENANT IMPROVEMENT COSTS.


4.             FAILURE OF TENANT TO PAY FOR SECOND AMENDMENT ADDITIONS TO TENANT
FINISH. TENANT’S FAILURE TO MAKE ANY PAYMENT DUE FOR SECOND AMENDMENT ADDITIONS
TO TENANT FINISH UNDER PARAGRAPH 3 ABOVE WHEN DUE AND THE CONTINUANCE OF THAT
FAILURE FOR MORE THAN 5 BUSINESS DAYS AFTER THE DATE ON WHICH LANDLORD GIVES
TENANT WRITTEN NOTICE OF THE DELINQUENCY SHALL CONSTITUTE AN EVENT OF DEFAULT
UNDER THE LEASE AGREEMENT.


5.             TREATMENT OF TENANT’S PAYMENTS FOR SECOND AMENDMENT SCOPE
CHANGES.  CONSISTENT WITH THE LAST PARAGRAPH OF EXHIBIT F OF THE LEASE
AGREEMENT, THE SECOND AMENDMENT ADDITIONS TO TENANT FINISH MADE PURSUANT TO THIS
AMENDMENT AND ANY PAYMENTS MADE BY THE TENANT PURSUANT TO THIS AMENDMENT SHALL
NOT RESULT IN ANY ADJUSTMENT TO RENT UNDER THE LEASE AGREEMENT OR BE INCLUDED IN
THE PROJECT COSTS DETERMINED PURSUANT TO THE LEASE AGREEMENT.  THE SECOND
AMENDMENT ADDITIONS TO TENANT FINISH SHALL BE DEEMED TO BE ALTERATIONS APPROVED
BY THE LANDLORD, AND THE AMOUNTS THEREFOR BILLED TO TENANT PURSUANT TO

 

2


--------------------------------------------------------------------------------





 


CERTIFICATES FOR PAYMENT SHALL BE SUFFICIENT UPON PAYMENT OF SUCH AMOUNTS BY
TENANT TO DISCHARGE ANY AND ALL MECHANICS OR OTHER LIENS INCURRED IN CONNECTION
WITH THE SECOND AMENDMENT ADDITIONS TO TENANT FINISH.  LANDLORD WILL COOPERATE
WITH TENANT SUCH THAT THE SECOND AMENDMENT ADDITIONS TO TENANT FINISH AND ANY
OTHER AMOUNTS PAID BY TENANT PURSUANT TO THIS AGREEMENT SHALL BE TREATED AS AN
INVESTMENT IN THE PREMISES BY THE TENANT FOR PURPOSES OF THE INCENTIVES PROVIDED
TO THE TENANT BY THE STATE OF SOUTH CAROLINA, ITS AGENCIES, INSTRUMENTALITIES
AND POLITICAL SUBDIVISIONS.


6.             REVIEW OF PROJECT COSTS.  ON OR BEFORE SIXTY (60) DAYS AFTER THE
COMMENCEMENT DATE, BUT IN ANY EVENT NOT LATER THAN THE DATE OF EXECUTION OF THE
ACKNOWLEDGMENT LETTER, THE PARTIES WILL COOPERATE AND USE ALL REASONABLE EFFORTS
TO DETERMINE THE NET CHANGE TO PROJECT COSTS, INCLUDING BUT NOT LIMITED TO THOSE
ARISING FROM THE FIRST AMENDMENT, THIS SECOND AMENDMENT, ANY SUBSEQUENT
AMENDMENTS OR MODIFICATIONS TO THE LEASE AGREEMENT, THE FINAL TENANT
IMPROVEMENTS PLANS AND SPECIFICATIONS AND ANY INCENTIVES RECEIVED BY LANDLORD
AND NOT REMITTED TO TENANT AND TAKING INTO ACCOUNT THE AMOUNTS PAID BY TENANT
PURSUANT TO THE PROVISIONS OF THE FIRST AMENDMENT, THIS SECOND AMENDMENT AND ANY
SUBSEQUENT AMENDMENTS OR MODIFICATIONS TO THE LEASE AGREEMENT, ALL AS REQUIRED
BY EXHIBIT F TO THE LEASE AGREEMENT. IN CONNECTION HEREWITH, LANDLORD SHALL
PROVIDE OR CAUSE TO BE PROVIDED TO TENANT ANY CONTRACTS, CONSTRUCTION DRAW
REQUESTS AND ALL OTHER DOCUMENTS AND OTHER MATERIALS IN THE POSSESSION OF
LANDLORD AS TENANT MAY REASONABLY REQUEST TO ASSIST TENANT’S REVIEW OF (I) THE
INCREASES IN PROJECT COSTS REFLECTED IN THE FIRST AMENDMENT, THIS SECOND
AMENDMENT AND ANY SUBSEQUENT AMENDMENTS OR MODIFICATIONS TO THE LEASE AGREEMENT
AND (II) THE INCENTIVES (COLLECTIVELY, THE “LEASE AMENDMENT COSTS AND
INCENTIVES”); PROVIDED THAT LANDLORD SHALL HAVE NO OBLIGATION TO PROVIDE TENANT
WITH ANY INFORMATION WITH REGARD TO THE TOTAL PROJECT COSTS AS SET FORTH IN THE
ORIGINAL DEVELOPMENT BUDGET ATTACHED TO THE LEASE AGREEMENT. LANDLORD WILL
PROVIDE TENANT WITH THE CONTRACTOR’S SUBCONTRACTS AND SUPPORTING DOCUMENTATION
WITH RESPECT TO COSTS INCURRED BY CONTRACTOR AND/OR ITS SUBCONTRACTORS FOR LEASE
AMENDMENT COSTS AND INCENTIVES AND LANDLORD WILL REQUEST FROM THE CONTRACTOR,
AND WILL USE ALL REASONABLE EFFORTS TO CAUSE CONTRACTOR TO PROVIDE TO TENANT,
SUCH OTHER DOCUMENTATION AS TENANT MAY REASONABLY REQUEST WITH RESPECT TO THE
LEASE AMENDMENT COSTS AND INCENTIVES.


7.             NO FURTHER AMENDMENT.  THE LEASE AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT, AS MODIFIED BY THE FIRST AMENDMENT AND THIS SECOND AMENDMENT.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment
effective as of the date first above written.

3


--------------------------------------------------------------------------------




 

LANDLORD:

 

 

 

 

KDC-CAROLINA INVESTMENTS 3, LP,
a Delaware limited partnership

 

 

 

 

By:

KDC-Carolina Investments 3 GP, LLC,
a Delaware limited liability company,
its General Partner

 

 

 

 

 

By: Koll Development Company I, LP,
a Delaware limited partnership,
its Sole Member

 

 

 

 

 

By: SWV, LLC,
a Delaware limited liability company,
its General Partner

 

 

 

 

 

By:

/s/ Tobin C. Grove

 

 

 

Tobin C. Grove,

 

 

 

President

 

 

 

 

TENANT:

 

 

 

 

3D SYSTEMS CORPORATION,
a Delaware corporation

 

 

 

 

By:

/s/ Robert M. Grace, Jr.

 

Name: Robert M. Grace, Jr.

 

Title:Vice President, General Counsel and Secretary

 

 

4


--------------------------------------------------------------------------------


[g209701kci001.jpg]

CONTRACT DOCUMENT LOG - DRAWINGS - EXHIBIT ‘A’
3-D SYSTEMS

Friday, October 06, 2006

3-D SYSTEMS

 

 

 

LATEST

 

ORIGINAL

 

LATEST

 

SUPPLE-

 

 

 

 

 

DRAWING

 

ISSUE

 

ISSUE

 

REVISION

 

MENT

 

 

 

DESCRIPTION

 

#

 

(DATE)

 

(DATE)

 

#

 

#

 

COMMENTS

 

COVER SHEET

 

G001

 

26-Jul-06

 

18-Jan-06

 

 

 

 

 

 

 

Up-Fit Cover Sheet

 

GU-001

 

12-Sep-06

 

 

 

 

 

 

 

 

 

CIVILS

 

 

 

 

 

 

 

 

 

 

 

 

 

COVER SHEET

 

C001

 

1-Feb-06

 

23-Dec-05

 

3

 

 

 

PER ROCK HILL CITY COMMENTS

 

OVERALL SITE PLAN

 

C100

 

1-Feb-06

 

23-Dec-05

 

3

 

 

 

PER ROCK HILL CITY COMMENTS

 

GRADING PLAN

 

C200

 

1-Feb-06

 

23-Dec-05

 

3

 

 

 

PER ROCK HILL CITY COMMENTS

 

STORM DRAINAGE PLANS

 

C300

 

1-Feb-06

 

23-Dec-05

 

3

 

 

 

PER ROCK HILL CITY COMMENTS

 

DRAINAGE AREA MAP

 

C400

 

1-Feb-06

 

23-Dec-05

 

3

 

 

 

PER ROCK HILL CITY COMMENTS

 

OVERALL EROSION CONTROL PLAN

 

C500

 

1-Feb-06

 

23-Dec-05

 

1

 

 

 

PER ROCK HILL CITY COMMENTS

 

SANITARY SEWER PROFILE

 

C501

 

27-Jan-06

 

27-Jan-06

 

 

 

 

 

 

 

SANITARY SEWER PROFILE

 

C502

 

1-Feb-06

 

27-Jan-06

 

 

 

 

 

 

 

OVERALL EROSION CONTROL PLAN

 

C600

 

1-Feb-06

 

23-Dec-05

 

3

 

 

 

PER ROCK HILL CITY COMMENTS

 

EROSION CONTROL DETAILS

 

C700

 

27-Dec-05

 

23-Dec-05

 

1

 

 

 

PER ROCK HILL CITY COMMENTS

 

EROSION CONTROL DETAILS

 

C701

 

27-Dec-05

 

23-Dec-05

 

1

 

 

 

PER ROCK HILL CITY COMMENTS

 

SITE DETAILS

 

C800

 

1-Feb-06

 

23-Dec-05

 

2

 

 

 

PER ROCK HILL CITY COMMENTS

 

LANDSCAPE PLAN

 

L100

 

1-Mar-06

 

31-Jan-06

 

 

 

 

 

 

 

PLANTING PLAN -OVERVIEW DR FRONTAGE

 

L101

 

1-Mar-06

 

30-Jan-06

 

 

 

 

 

 

 

PLANTING PLAN - MAIN PARKING AREA

 

L102

 

1-Mar-06

 

30-Jan-06

 

 

 

 

 

 

 

LANDSCAPE DETAILS

 

L103

 

1-Mar-06

 

30-Jan-06

 

 

 

 

 

 

 

STRUCTURALS

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL NOTES

 

S001

 

13-Feb-06

 

18-Jan-06

 

 

 

 

 

 

 

FOUNDATION & FLOOR SLAB PLAN

 

S101

 

5-Apr-06

 

18-Jan-05

 

 

 

 

 

 

 

ROOF FRAMING PLAN & HIGH ROOF

 

S201

 

20-Apr-06

 

18-Jan-06

 

 

 

 

 

Entrance Feature Revision

 

FRAMING PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

FOUNDATION SECTIONS & DETAILS

 

S301

 

13-Feb-06

 

18-Jan-06

 

 

 

 

 

 

 

FRAMING SECTIONS & DETAILS

 

S401

 

13-Feb-06

 

18-Jan-06

 

 

 

 

 

 

 

ARCHITECTURALS

 

 

 

 

 

 

 

 

 

 

 

 

 

ILLUSTRATIVE SITE PLAN

 

A101

 

18-Jan-06

 

18-Jan-06

 

 

 

 

 

 

 

1ST FLOOR PRELIMINARY PRICING PLAN

 

AU101

 

12-Apr-06

 

6-Mar-06

 

 

 

 

 

TENANT CHANGES

 

FIRST FLOOR SHELL PLAN

 

A102

 

21-Mar-06

 

18-Jan-06

 

 

 

 

 

 

 

FIRST FLOOR ENLARGED PLAN

 

A102A

 

21-Mar-06

 

12-Mar-06

 

 

 

 

 

 

 

ROOF PLAN

 

A103A

 

20-Mar-06

 

18-Jan-06

 

 

 

 

 

 

 

CANOPY DETAILS

 

A103B

 

10-Jul-06

 

16-May-06

 

 

 

 

 

 

 

ELEVATIONS

 

A201

 

10-Jul-06

 

18-Jan-06

 

 

 

 

 

 

 

ENLARGED ELEVATIONS

 

A202

 

12-Apr-06

 

27-Mar-06

 

 

 

 

 

 

 

WALL SECTIONS & DETAILS

 

A301

 

21-Mar-06

 

18-Jan-06

 

 

 

 

 

 

 

WALL SECTIONS & DETAILS

 

A302

 

21-Mar-06

 

18-Jan-06

 

 

 

 

 

 

 

WALL SECTIONS & DETAILS

 

A303

 

17-Feb-06

 

18-Jan-06

 

 

 

 

 

 

 

STAIR DETAILS

 

A501

 

17-Feb-06

 

18-Jan-06

 

 

 

 

 

 

 

PARTIAL UP-FIT FLOOR PLAN

 

AU-1

 

11-Sep-06

 

4-May-06

 

 

 

 

 

Tenant revision

 

PARTIAL UP-FIT FLOOR PLAN

 

AU-2

 

11-Sep-06

 

4-May-06

 

 

 

 

 

 

 

RADIUS DIMENSION PLAN

 

AU-3

 

11-Sep-06

 

4-May-06

 

 

 

 

 

 

 

ENLARGED PLANS PARTITION TYPES

 

AU-4

 

13-Jul-06

 

4-May-06

 

 

 

 

 

 

 

PARTIAL REFLECTED CEILING PLAN

 

AU-5

 

11-Sep-06

 

4-May-06

 

 

 

 

 

 

 

PARTIAL REFLECTED CEILING PLAN

 

AU-6

 

21-Jul-06

 

4-May-06

 

 

 

 

 

 

 

FLOOR FINISH PLAN

 

AU-7

 

26-Jul-06

 

4-May-06

 

 

 

 

 

 

 

FINISH SCHEDULE

 

AU-8

 

11-Sep-06

 

4-May-06

 

 

 

 

 

 

 

DOOR SCHEDULES/ ELEVATIONS/ DETAILS

 

AU-9

 

11-Sep-06

 

4-May-06

 

 

 

 

 

 

 

ELEVATIONS

 

AU-10

 

11-Sep-06

 

4-May-06

 

 

 

 

 

 

 

ELEVATIONS

 

AU-11

 

11-Sep-06

 

4-May-06

 

 

 

 

 

 

 

ELEVATIONS

 

AU-12

 

11-Sep-06

 

4-May-06

 

 

 

 

 

 

 

DETAILS

 

AU-13

 

11-Sep-06

 

4-May-06

 

 

 

 

 

 

 

DETAILS

 

AU-14

 

11-Sep-06

 

4-May-06

 

 

 

 

 

 

 

SEISMIC NOTES AND DETAILS

 

AU-15

 

 

 

4-May-06

 

 

 

 

 

Issued for upfit permit

 

TILT

 

 

 

 

 

 

 

 

 

 

 

 

 

TILT UP PANEL LAYOUT

 

T101

 

13-Feb-06

 

13-Feb-06

 

 

 

 

 

 

 

TILT UP PANEL SECTIONS AND DETAILS

 

T201

 

13-Feb-06

 

13-Feb-06

 

 

 

 

 

 

 

TILT UP PANLE ELEVATIONS

 

T301

 

21-Mar-06

 

13-Mar-06

 

 

 

 

 

 

 

TILT UP PANEL ELEVATIONS

 

T302

 

21-Mar-06

 

13-Mar-06

 

 

 

 

 

 

 

TILT UP PANEL ELEVATIONS

 

T303

 

20-Apr-06

 

13-Feb-06

 

 

 

 

 

Entrance Feature Revision

 

 

5


--------------------------------------------------------------------------------




 

CONTRACT DOCUMENT LOG - DRAWINGS - EXHIBIT ‘A’
3-D SYSTEMS

 

3-D SYSTEMS

 

 

 

LATEST

 

ORIGINAL

 

LATEST

 

SUPPLE-

 

 

 

 

 

DRAWING

 

ISSUE

 

ISSUE

 

REVISION

 

MENT

 

 

 

DESCRIPTION

 

#

 

(DATE)

 

(DATE)

 

#

 

#

 

COMMENTS

 

PLUMBING

 

 

 

 

 

 

 

 

 

 

 

 

 

OVERALL FLOOR PLAN PLUMBING

 

P1

 

21-Jun-06

 

28-Apr-06

 

 

 

 

 

 

 

OVERALL FLOOR PLAN PLUMBING

 

P2

 

21-Jun-06

 

28-Apr-06

 

 

 

 

 

 

 

ENLARGED TOILET PLANS PLUMBING

 

P3

 

21-Jun-06

 

28-Apr-06

 

 

 

 

 

 

 

ENLARGED TOILET PLANS PLUMBING

 

P4

 

21-Jun-06

 

28-Apr-06

 

 

 

 

 

 

 

SCHEDULES AND DETAILS PLUMBING

 

P5

 

21-Jun-06

 

28-Apr-06

 

 

 

 

 

 

 

ELECTRICAL

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTIAL LIGHTING PLAN

 

E1

 

5-Sep-06

 

5-May-06

 

 

 

 

 

Owner revisions

 

PARTIAL LIGHTING PLAN

 

E2

 

5-Sep-06

 

5-May-06

 

 

 

 

 

Owner revisions

 

PARTIAL LIGHTING PLAN

 

E3

 

5-Sep-06

 

5-May-06

 

 

 

 

 

Owner revisions

 

PARTIAL LIGHTING PLAN

 

E4

 

5-Sep-06

 

5-May-06

 

 

 

 

 

Owner revisions

 

PARTIAL POWER PLAN

 

E5

 

21-Jun-06

 

5-May-06

 

 

 

 

 

Mechanical revisions

 

PARTIAL POWER PLAN

 

E6

 

21-Jun-06

 

5-May-06

 

 

 

 

 

Mechanical revisions

 

PARTIAL POWER PLAN

 

E7

 

21-Jun-06

 

5-May-06

 

 

 

 

 

Mechanical revisions

 

PARTIAL POWER PLAN

 

E8

 

21-Jun-06

 

5-May-06

 

 

 

 

 

Mechanical revisions

 

PANEL SCHEDULES AND RISER DIAGRAM

 

E9

 

21-Jun-06

 

5-May-06

 

 

 

 

 

Mechanical revisions

 

PANEL SCHEDULES

 

E10

 

21-Jun-06

 

5-May-06

 

 

 

 

 

Mechanical revisions

 

NOTES AND SCHEDULES

 

E11

 

21-Jun-06

 

5-May-06

 

 

 

 

 

Mechanical revisions

 

MECHANICAL

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULES, NOTES AND LEGEND

 

MO.1

 

1-Sep-06

 

4-May-06

 

 

 

 

 

Revisions/Changes

 

SCHEDULES

 

MO.2

 

1-Sep-06

 

4-May-06

 

 

 

 

 

Revisions/Changes

 

CHILLED & HOT WATER FLOW DIAGRAMS

 

MO.3a

 

1-Sep-06

 

4-May-06

 

 

 

 

 

Revisions/Changes

 

HVAC AIRFLOW DIAGRAM

 

MO.3b

 

1-Sep-06

 

4-May-06

 

 

 

 

 

Revisions/Changes

 

COMPRESSED AIR & NITROGEN FLOW DIAG

 

MO.4

 

1-Sep-06

 

4-May-06

 

 

 

 

 

Revisions/Changes

 

DETAILS

 

MO.5

 

1-Sep-06

 

4-May-06

 

 

 

 

 

Revisions/Changes

 

GENERAL NOTES & CONTROL DESCRIPTION

 

MO.6

 

1-Sep-06

 

4-May-06

 

 

 

 

 

Revisions/Changes

 

CLEAN NITROGEN SPECIFICATION

 

MO.7

 

1-Sep-06

 

4-May-06

 

 

 

 

 

Revisions/Changes

 

FIRST FLOOR HYVAC PLAN

 

M1.1

 

1-Sep-06

 

4-May-06

 

 

 

 

 

Revisions/Changes

 

FIRST FLOOR HYVAC PLAN

 

M1.2

 

1-Sep-06

 

4-May-06

 

 

 

 

 

Revisions/Changes

 

FIRST FLOOR HYVAC PLAN

 

M1.3

 

1-Sep-06

 

4-May-06

 

 

 

 

 

Revisions/Changes

 

FIRST FLOOR HYVAC PLAN

 

M1.4

 

1-Sep-06

 

4-May-06

 

 

 

 

 

Revisions/Changes

 

CA & N2 FLOW DIAGRAM

 

M1.5

 

1-Sep-06

 

4-May-06

 

 

 

 

 

Revisions/Changes

 

EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT PLAN

 

EQ-1

 

5-Sep-06

 

3-Jul-06

 

 

 

 

 

Owner Revisions

 

PANEL SCHEDULES AND RISER DIAGRAM

 

EQ-2

 

5-Sep-06

 

3-Jul-06

 

 

 

 

 

Owner Revisions

 

PANEL SCHEDULES

 

EQ-3

 

5-Sep-06

 

3-Jul-06

 

 

 

 

 

Owner Revisions

 

PANEL SCHEDULES

 

EQ-4

 

5-Sep-06

 

3-Jul-06

 

 

 

 

 

Owner Revisions

 

NOTES AND SCHEDULES

 

EQ-5

 

5-Sep-06

 

3-Jul-06

 

 

 

 

 

Owner Revisions

 

FIRE PROTECTION

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRE PROTECTION PLAN

 

FP-1

 

 

 

4-May-06

 

 

 

 

 

 

 

 

 

6


--------------------------------------------------------------------------------